Citation Nr: 0909434	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  07-04 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to an initial rating higher than 10 percent 
for the orthopedic manifestations of a low back disability.

3.  Entitlement to an initial rating higher than 10 percent 
for the neurological manifestations of a low back disability.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel






INTRODUCTION

The Veteran served on active duty for training from August 
2003 to January 2004, and from November 2004 to November 
2005.  She had additional service in the Army National Guard 
that consisted of inactive duty training.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 10 percent disability rating 
for a low back disability, effective November 2, 2005, and 
denied service connection for a right ankle disability.  By a 
June 2007 rating decision, the RO awarded a separate 10 
percent disability rating for the neurological manifestations 
of the Veteran's low back disability, effective November 2, 
2005.


FINDINGS OF FACT

1.  The veteran's currently diagnosed right ankle disability 
(recurrent sprain/strain) is the result of an injury 
sustained while on active duty training in the Army Reserve.

2.  Since November 2, 2005, the orthopedic manifestations of 
the Veteran's low back disability (degenerative disc disease 
with radiculopathy) have been manifested by subjective 
complaints of pain, and objective findings of degenerative 
changes, forward flexion limited to no more than 85 degrees, 
extension to 15 degrees, right and left lateral bending to 20 
degrees, and right and left lateral rotation to 25 degrees.  
It has not been productive of any incapacitating episodes 
within the past 12 months.  Ankylosis of the spine and 
complete ankylosis of the thoracolumbar spine are not shown.  

3.  Since November 2, 2005, the neurological manifestations 
of the Veteran's low back disability have included 
radiculopathy into the right lower extremity that 
approximates no more than mild incomplete paralysis of the 
sciatic nerve.  Neurological manifestations including 
radiculopathy into the left lower extremity have not been 
shown.


CONCLUSIONS OF LAW

1.  A right ankle disability was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2008).

2.  The criteria for a rating in excess of 10 percent for the 
orthopedic manifestations a low back disability have not been 
met since November 2, 2005, when service connection became 
effective.  38 U.S.C.A. § 1155, 5103, 5103A  (West 2002); 
38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, DCs 5237, 5243 (2008).  

3.  The criteria for a rating higher than 10 percent for the 
neurologic manifestations of a low back disability have not 
been met since November 2, 2005.  38 U.S.C.A. §§ 1155, 
5107(b), 5110(g) (West 2002); 38 C.F.R. §§ 3.321(b), 4.25, 
4.26, 4.71a, DC 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection generally 
requires evidence of a current disability with a relationship 
or connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351 (Fed. Cir. 2000). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  

Active military, naval, or air service includes any period of 
active duty training during which the individual concerned 
was disabled or died from a disease or injury incurred in or 
aggravated in line of duty, or any period of inactive duty 
training during which the individual concerned was disabled 
or died from injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. 
§ 3.6(a), (d) (2008).  Active duty training is, inter alia, 
full-time duty in the Armed Forces performed by Reserves for 
training purposes.  38 C.F.R. § 3.6(c)(1) (2008).  It follows 
that service connection may be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing active duty training, or from injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002).  The Veterans 
Benefits and Health Care Improvement Act of 2000, Pub. L. No 
106-419 amended 38 U.S.C.A. § 101(24) to additionally include 
within the definition of active duty any periods of inactive 
duty for training during which an individual becomes disabled 
or dies from an acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident that occurred during 
such training.  38 C.F.R. § 3.6.  However, presumptive 
periods do not apply to active duty training or inactive duty 
training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).

The Veteran was ordered to her initial active duty for 
training in August 2003.  On October 21, 2003, she reported 
to sick call complaining of having injured her right ankle 
the previous day while marching.  Physical examination 
revealed a swollen and tender right ankle with full active 
range of motion.  X-ray examination was negative.  She was 
given crutches and instructed to ice and elevate her ankle 
for 24 hours.  On follow up evaluation the next day, the 
Veteran stated that she continued to experience right ankle 
pain that was worsened with activity and alleviated with 
rest.  Her ankle was observed to still be swollen.  Range of 
motion of the right ankle was slightly decreased but strength 
and sensation were normal.  The assessment was grade II ankle 
sprain.  She was instructed to continue icing her ankle, and 
was assigned light duty for seven days.  On follow up 
evaluation one week later, the Veteran stated that her ankle 
pain was better, but noted that she had recently resprained 
it.  Physical examination revealed minimal swelling and 
minimal laxity.  The assessment was resolving grade II ankle 
sprain.

On November 20, 2003, the Veteran again reported to sick call 
complaining of right ankle pain.  She noted that she had 
reinjured her ankle three weeks earlier.  Physical 
examination revealed a grade II right ankle sprain that was 
resolving.  She was again instructed to ice her ankle and to 
continue her profile of running at her own pace.  

On December 17, 2003, she reported to sick call with 
continued complaints of right ankle pain and swelling.  She 
stated that it felt the same as it had on her last visit.  
Physical examination revealed tenderness and swelling.  She 
had full active range of motion of the ankle, however, and 
was observed to walk without limping.  The assessment was 
chronic right ankle sprain.  The remainder of the Veteran's 
service treatment records does not demonstrate complaints of 
right ankle pain.

The Veteran underwent VA examination of her right ankle in 
January 2006.  At that time, she stated that she had been 
suffering from "second degree sprain" that had persisted 
since October 2003.  She described her current symptoms as 
involving swelling, sharp pain through the foot, and 
difficulty walking, particularly with certain shoes.  She 
stated that she experienced these symptoms intermittently 
rather than constantly, and that while her right ankle 
problems did limit her activity, they were not 
incapacitating.  She described her current treatment as 
taking Motrin.  Physical examination of the right ankle 
revealed no evidence of deformity.  Range of motion of the 
ankle was normal.  X-ray examination revealed no 
abnormalities.  The examiner determined that there was no 
pathology to render a diagnosis.  

Private treatment records dated in January 2008 show that the 
Veteran reported a history of having sprained her right ankle 
during Boot Camp, and of persistent right ankle problems 
since that time.  Physical examination of the right ankle 
showed a slight increase on valgus deformity as compared to 
the left, and tenderness on the anterolateral aspect of the 
right ankle.  Inversion of the right ankle caused pain.  
Stress testing was negative, and her neurovascular status was 
determined to be grossly intact.  Strength was 5/5.  X-ray 
examination revealed normal talar tilt but did show 
"freckles" suggestive of previous recurrent ankle 
sprain/strain.

In June 2008, the Veteran reported ongoing right ankle 
problems.  She stated that her right ankle occasionally 
buckled and gave way.  MRI examination revealed a normal 
right ankle with no major displacement.  Diastasis of the 
ankle, however, revealed mild swelling.  She was advised to 
pursue physical therapy for her ankle.  The physician noted 
that she might need to have a right ankle arthroscopy, 
although at the present time, surgical intervention was not 
indicated.

Physical therapy records dated in August 2008 show that the 
Veteran then reported experiencing constant right ankle pain.  
She stated that pain and swelling worsened with prolonged 
standing.  Physical examination revealed normal active range 
of motion and normal strength.  The right ankle lateral 
collateral ligament and right peroneal tendon were tender to 
palpation.  

There are no further treatment records referable to the right 
ankle.

The record clearly demonstrates that the Veteran was on 
active duty training at the time she sustained a right ankle 
injury, and that during that period of training her right 
ankle sprain was determined to be chronic in nature.  Because 
her right ankle problems (recurrent strain/sprain) have 
persisted since that injury, the Board concludes that service 
connection for a right ankle disability is warranted.  
38 U.S.C.A. §§ 101(24), 106, 1131.  This conclusion is 
supported by private treatment records which show that the 
Veteran sustained her initial right ankle injury while on 
active duty training.   

Resolving all doubt in favor of the veteran, as is required 
by law, the Board finds that entitlement to service 
connection for a right ankle disability is warranted.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  




Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2008).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2008), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.  For the purpose of rating disability from 
arthritis, the knee and spine are considered major joints.  
38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  For 
traumatic arthritis, DC 5010 directs that the evaluation of 
arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5003, Note 1.  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2007).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2008).  

The veteran's lumbar spine disability (degenerative disc 
disease with radiculopathy) has been rated 10 percent 
disabling under DC 5243 (intervertebral disc syndrome), which 
is rated using the General Rating Formula for Diseases and 
Injuries of the Spine.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (2007), 
38 C.F.R. § 4.71a, DC 5243.  Other applicable diagnostic 
codes include DCs 5237 which pertains to lumbosacral strain, 
and 5242, which pertains to degenerative arthritis.  
38 C.F.R. § 4.71a, DCs 5237, 5242.  Those diagnostic codes 
are also rated under the General Rating Formula for Diseases 
and Injuries of the Spine.

Diagnostic Code 5242, however, may not serve as a basis for 
an increased rating in this case.  The lumbar vertebrae are 
considered a group of minor joints that is ratable on parity 
with a major joint.  38 C.F.R. § 4.45.  Degenerative 
arthritis of the spine is evaluated under DC 5003.  38 C.F.R. 
§ 4.71a, DC 5242.  Diagnostic Code 5003 allows for the 
assignment of a 20 percent rating only where there is X-ray 
evidence of arthritis of two or more major joints or two or 
more minor joint groups.  The lumbar spine may only be rated 
as one major joint.  Accordingly, the evidence does not 
support a higher rating under either DC 5003 or DC 5242.

It has not been contended or shown in this case that the 
veteran has residuals of a fracture of the vertebra (DC 
5235), sacroiliac injury and weakness (5236), 
spondylolisthesis or segmental instability (DC 5239), 
ankylosing spondylitis (5240), or spinal fusion (5241).  
Accordingly, the diagnostic codes pertaining to those 
disabilities are not applicable in the instant case.

Under the General Rating Formula for Diseases and Injuries 
of the Spine, a 10 percent rating is warranted where the 
evidence shows forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees, or 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees, or combined range 
of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees, or combined range 
of motion of the cervical spine greater than 170 degrees 
but not greater than 335 degrees, or muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour, or vertebral body fracture 
with loss of 50 percent or more of the height.  38 C.F.R. 
§ 4.71a (2008).

An increased rating of 20 percent is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  
38 C.F.R. § 4.71a (2008).

Treatment records dated from November 2005 to November 2008 
show that the Veteran received periodic treatment for back 
pain.  These treatment records reflect that she had painful, 
moderately restricted range of motion of the lumbar spine.  
Records dated in January 2008 show that the range of motion 
was felt to be about 70 percent of the normal range.  At no 
time during that period were the specific ranges of motion of 
the lumbar spine recorded.

On VA examination in January 2006, the Veteran complained of 
constant back pain that radiated into her right lower 
extremity.  Despite the pain, she was able to independently 
take a shower, vacuum, drive a car, cook, climb stairs, dress 
herself, take out the trash, walk, shop, and perform 
gardening activities, including push a lawn mower.   

Range of motion testing of the Veteran's lumbar spine 
revealed forward flexion to 90 degrees, extension to 30 
degrees, right and left lateral bending to 30 degrees, and 
right and left lateral rotation to 30 degrees.  There were no 
complaints of radiating pain on movement.  Range of motion 
was not additionally limited by pain, fatigue, weakness, lack 
of endurance, or incoordination with repetitive use.  There 
was no evidence of muscle spasm.

The Veteran again underwent VA examination in May 2007.  At 
the time of the examination, she reported that her back pain 
had worsened since the initial injury in 2005.  She stated 
that the pain was worse with prolonged sitting, driving, 
lifting, and bending activities.  She denied experiencing any 
incapacitating episodes.  Range of motion testing revealed 
forward flexion to 80 degrees, producing right back and 
buttock pain; extension to 15 degrees, producing right back 
and buttock pain; right and left bending to 20 degrees, 
producing right and left low back pain; and bilateral 
rotation to 25 degrees, without pain.  There was no 
additional loss of motion on repetitive use.  Physical 
examination revealed no evidence of muscle spasm, atrophy, 
guarding, or weakness.  The paraspinal muscles were tender to 
palpation.  The diagnosis was acute and chronic back pain 
with accompanying right leg pain secondary to lumbar 
degenerative disc disease at L4-L5 with radiculopathy.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 2.  

The ranges of motion of the Veteran's lumbar spine, as shown 
on VA examination in January 2006 and May 2007, fall at most 
within the requirements for a 10 percent rating:  forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees, or combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees.  Limitation of flexion of the 
lumbar spine to 60 degrees or less, combined thoracolumbar 
motion of 120 degrees or less, and ankylosis are not shown.  
Thus, the evidence does not support a higher rating under the 
General Rating Formula for Diseases and Injuries of the 
Spine.

The Board now turns to the question of whether the Veteran is 
entitled to a rating in excess of 10 percent based upon the 
diagnostic criteria pertaining to intervertebral disc 
syndrome (IDS).  IDS (pre-operatively or post-operatively) is 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under §4.25.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, an increased rating of 20 
percent is warranted where there are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A rating of 40 percent 
is warranted where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A maximum rating of 60 percent is 
warranted where the evidence reveals incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Incapacitating episodes are defined as requiring 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a (2008).

On VA examination in January 2006, the Veteran complained of 
back pain that prohibited her from sitting for prolonged 
periods, doing sit ups, and driving for more than 20 minutes.  
She was able to independently take a shower, vacuum, drive a 
car, cook, climb stairs, dress herself, take out the trash, 
walk, shop, and perform gardening activities, including push 
a lawn mower.  She stated that for the past 365 days she had 
been incapacitated as a result of her back pain.  She stated 
that her physician had prescribed her bed rest.   

On VA examination in May 2007, the Veteran stated that she 
remained employed on a part time basis, teaching English as a 
second language classes at the local college.  She stated 
that occupationally, she had difficulty standing, sitting, 
and with lifting activities.  Recreationally, she was no 
longer able to run, or participate in kick boxing or step 
aerobics, as she had before her injury.  She stated that she 
was able to drive for approximately one hour before it became 
too painful to drive.  She denied experiencing any 
incapacitating episodes.  

Treatment records dated from November 2005 to November 2008 
do not demonstrate that she was prescribed bed rest by a 
physician.  

Although at the time of January 2006 VA examination the 
Veteran reported that she had been incapacitated and 
prescribed bed rest for the past 365 days, she has not 
provided any medical records demonstrating prescription of 
bed rest by her physician.  Because at no time during the 
pendency of the appeal does the evidence show that she was 
prescribed bed rest by a physician, the Board finds that she 
is not entitled to a rating higher than 10 percent based upon 
incapacitating episodes.

As the Veteran is not entitled to an increased rating based 
upon incapacitating episodes, it is necessary to determine 
whether the veteran is entitled to a higher rating based upon 
her combined orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, on VA 
examination in January 2006, range of motion testing of the 
Veteran's lumbar spine revealed forward flexion to 90 
degrees, extension to 30 degrees, right and left lateral 
bending to 30 degrees, and right and left lateral rotation to 
30 degrees.  

On VA examination in May 2007, she had forward flexion to 80 
degrees, producing right back and buttock pain, extension to 
15 degrees, producing right back and buttock pain, right and 
left bending to 20 degrees, producing right and left low back 
pain, and bilateral rotation to 25 degrees, without pain.  
There was no additional loss of motion on repetitive use.  

Those ranges of motion would warrant a rating of no more than 
10 percent under the general rating formula.  The 
requirements for a higher rating under the general rating 
formula, forward flexion of the thoracolumbar spine to 60 
degrees or less, or combine range of motion of the 
thoracolumbar spine of 120 degrees or less, are not shown.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2008).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  

With partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2008).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Disability ratings of 10 percent, 20 
percent and 40 percent are assigned for incomplete paralysis 
which is mild, moderate or moderately severe in degree, 
respectively.  A 60 percent rating is warranted for severe 
incomplete paralysis with marked muscle atrophy.  38 C.F.R. 
§ 4.124a, DC 8520.  The provisions of DC 8620 refer to 
neuritis of the sciatic nerve, and DC 8720 refers to 
neuralgia of the sciatic nerve.

Clinical records dated from November 2005 to November 2008 
show frequent assessments of and symptoms associated with 
radiculopathy into right lower extremity.  The records show 
that she reported experiencing fairly constant numbness over 
the right quadriceps and hip area, and a pinching feeling 
over the right buttocks that was worse with activity.  She 
also described experiencing a shooting pain that extended 
down into her right leg.  She consistently denied 
experiencing any bladder or bowel incontinence, or weakness 
or falls associated with the radiating pain and numbness.  At 
no time did she require the use of an assistive device for 
ambulation.  Motor examination throughout the period revealed 
normal bulk power and tone.  EMG testing in February 2007 
revealed no true motor radiculopathy.  Sensory examination 
consistently revealed subjectively decreased sensation to 
light touch over the right quadriceps, that was determined to 
be associated with the L4-L5 disc herniation.  The remainder 
of the sensory examination was normal.  Reflexes were brisk 
and symmetric, toes muted, and coordination and gait were 
normal.  Finally, the records show that straight leg raising 
was intermittently positive on the right, and consistently 
negative on the left. The Veteran consistently denied 
experiencing radicular symptoms in the left lower extremity.  
Sensation and strength were normal in the left lower 
extremity, and reflexes were intact.

On VA examination in January 2006, the Veteran reported 
experiencing constant pain that radiated into her right thigh 
and foot.  She described the pain as burning, aching, 
oppressing, sharp, cramping, and numb in nature.  The pain 
was elicited by physical activity and relieved by rest.  
Neurologic examination revealed motor function that was 
within normal limits.  Sensory examination was also within 
normal limits.  Reflexes were intact and equal, bilaterally.  
Straight leg raising was negative, bilaterally.

On VA examination in May 2007, the Veteran again complained 
of back pain that radiated into her right lower extremity.  
Neurologic examination revealed motor examination that was 
intact in all parameters, grade 5/5.  Deep tendon reflexes 
were intact and equal.  She was able to heel and toe walk 
although that did cause pain in the low back with 
accompanying right leg pain.  Sensory examination showed 
slightly decreased sensation in the right L5 nerve root.  The 
remaining sensory modalities of the right lower extremity 
were intact.  Sensory examination of the left lower extremity 
was intact to pin and light touch.  

The findings in the medical records support a conclusion that 
the veteran has radiculopathy, which results in decreased 
sensation in the right lower extremity.  Motor examination of 
the right lower extremity, however, has consistently been 
normal, and EMG testing revealed no true motor radiculopathy.  
Testing of the left lower extremity has been normal in all 
respects, and the veteran has not reported experiencing 
radicular symptoms in the left lower extremity.  The Board 
therefore finds that the veteran's radiculopathy symptoms 
affect only the right lower extremity and are primarily 
sensory in nature and compatible with an incomplete paralysis 
of the sciatic nerve that is no more than mild in degree.  
The manifestations warrant no more than a 10 percent rating 
under DC 8520.  The Board finds no evidence of organic 
changes, such as muscle atrophy, or trophic changes that 
would warrant a higher rating or demonstrate more than a mild 
degree of incomplete paralysis of the sciatic nerve.

The Board has determined that the veteran is entitled to no 
more than the current 10 percent orthopedic rating and 10 
percent neurologic rating for right extremity radiculopathy 
under any of the spinal rating criteria applicable.  
Consideration has been given to the provisions of 38 C.F.R. 
§§ 4.40 and 4.45.  Although she has complained of flare-ups, 
they occur only after certain activities.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Furthermore, the evidence does not 
show that flare-ups result in increased limitation of motion 
such that a higher orthopedic rating would be warranted.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).  

In this case, the Schedule is not inadequate.  The Schedule 
provides for higher ratings for Veteran's back disability, 
but findings supporting ratings in excess of 10 percent 
orthopedic and 10 percent neurologic have not been 
documented.  In addition, it has not been shown that the 
service-connected back disability has required frequent 
periods of hospitalization or has produced marked 
interference with the Veteran's employment beyond that 
contemplated by the currently assigned ratings.  On VA 
examination in May 2007, the Veteran stated that she 
continued to be employed, and there is no indication that her 
employment status has changed since that time.  For these 
reasons, the Board finds that referral for consideration of 
the assignment of an extraschedular rating is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that during the pendency 
of this claim, the Veteran's low back disability has not 
warranted a rating higher than 10 percent for the orthopedic 
manifestations of the disability, nor more than 10 percent 
for the neurologic manifestations of the disability.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, the Veteran's claim for an increased rating for her 
low back disability arises from her disagreement with the 
initial evaluations assigned following the grant of service 
connection.  Once service connection is granted, the claim is 
substantiated and additional notice is not required and any 
defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  Accordingly, the Board finds that VA 
satisfied its duties to notify the Veteran in this case.

As to VA's duty to assist, VA afforded the Veteran VA 
examinations in January 2006 and May 2007.  An additional 
examination was scheduled for July 2008.  The Veteran was 
unable to report for that examination as a result of her 
pregnancy.  The Board concludes, however, that it was not 
necessary to schedule an additional examination to be 
completed after she gave birth because the Veteran, in 
response to not being able to attend the examination, 
submitted concurrent treatment records dated in July 2008 
that accurately depict the severity of her low back 
disability at that time.  Additionally, clinical records 
pertaining to treatment of her low back disability dated 
after separation from service have been associated with the 
claims file.  In addition, the veteran was offered the 
opportunity to testify before the Board regarding her claim, 
but withdrew her request for a hearing.  Based upon the 
above, the Board finds that VA has satisfied its duty to 
assist and that no additional assistance is required.  Smith 
v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001). 








	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a right ankle disability is granted.

An initial rating higher than 10 percent for the orthopedic 
manifestations of a low back disability is denied.

An initial rating higher than 10 percent for the neurologic 
manifestations of a low back disability in the right lower 
extremity is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


